Citation Nr: 0713504	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to a service-connected lumbosacral 
strain.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
lumbosacral strain.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1961 
to May 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to an increased evaluation for a 
lumbosacral strain is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A neck disability is not related to active service and is 
not due to a service-connected lumbosacral strain.

2.  A left shoulder disability is not related to active 
service and is not due to a service-connected lumbosacral 
strain.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected lumbosacral strain.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, and is not proximately due to or 
the result of a service-connected lumbosacral strain.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a neck disability and a left shoulder 
disability, to include as secondary to a service-connected 
lumbosacral strain, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  A December 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for a neck disability 
and for a left shoulder disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Moreover, the letter was 
not sent prior to adjudication of the veteran's claims, 
however, there is no prejudice to the veteran because he 
demonstrated actual knowledge of the content of the required 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006) (holding that a notice defect may not be prejudicial if 
the veteran demonstrated actual knowledge of the content of 
the required notice).  The veteran's notice of disagreement 
and substantive appeal cited to statutes, regulations, and 
caselaw pertinent to direct and secondary service connection.  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Neck disability

The veteran's service medical records were negative for any 
neck complaints, treatments, or diagnoses.  Subsequent to 
service discharge, in an April 1979 private medical record, 
the veteran reported a "tired" neck.  In a November 1992 VA 
spine examination, the veteran reported that he had pain at 
the base of his neck to the shoulder blades.

In a June 2003 letter, a private physician noted that the 
veteran had been complaining of neck pain for the past few 
weeks.  A June 2003 VA cervical spine 


x-ray impression was moderate to severe osteoarthritis.  A 
July 2003 private x-ray impression was moderately severe 
degenerative changes in the lower cervical spine.

In an August 2003 VA spine examination, the veteran reported 
that eight months earlier he began having neck pain.  He 
noticed decreased neck motion and electric-like sudden pains 
which disappeared after several moments.  The veteran 
reported that moderate to severe osteoarthritis of the neck 
with disc impingement had previously been diagnosed.  Upon 
examination there was decreased range of neck motion.  The 
diagnosis was gradual onset of cervical spine arthritis.  The 
examiner opined that any association between the service-
connected lumbosacral strain and cervical spine arthritis was 
very remote.

In a September 2003 letter, a private chiropractor noted that 
he treated the veteran for moderate to severe osteoarthritis 
of the cervical and lumbar spine.  The chiropractor noted 
associated scoliosis.  The chiropractor opined that the 
pre-existing condition of the lower spine affected the entire 
spine and that in his opinion, the cervical spine condition 
was related to the scoliosis and osteoarthritis of the lumbar 
spine. 

In a September 2003 letter, a VA physician stated that the 
veteran had a service-connected back condition and a neck 
condition that included degeneration of the joints and discs.  
The physician noted the veteran also had scoliosis, a 
curvature throughout the spine.  The physician stated that 
the scoliosis would impact the biomechanics of the entire 
spine and would constitute a major contributing factor of the 
degeneration of joints and discs.  The physician opined that 
the veteran's cervical spine condition was directly related 
the "pre-existing" lumbar spine problems.  The physician 
opined that the neck condition should be considered related 
to military service.  

The Board finds that the evidence of record does not support 
a finding of secondary service connection for a neck 
disorder.  There is a diagnosis of a current neck disability 
- degenerative joint disease.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a 


claim for VA disability compensation).  But the evidence of 
record does not demonstrate that the veteran's neck 
disability was caused or aggravated by a service-connected 
disability.  Allen, 7 Vet. App. at 448.  The Board notes that 
the objective medical evidence of record demonstrates that 
the veteran's cervical spine arthritis is not related to the 
lumbosacral strain.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); see also Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
The August 2003 VA examiner found that any association 
between the service-connected lumbosacral strain and cervical 
spine arthritis was very remote and that the cervical spine 
arthritis had been of gradual onset.  In September 2003, a VA 
physician opined that the veteran's scoliosis constituted a 
major contributing factor and was directly related to the 
neck condition.  Also in September 2003, a private 
chiropractor opined that the pre-existing lumbar spine 
scoliosis and/or arthritis were related to the cervical spine 
condition.  In summary, the medical evidence indicates that 
the veteran's current neck disability is related to his 
nonservice-connected scoliosisand lumbar spine osteoarthritis 
and any association between the neck disability and 
lumbosacral strain is remote.  Accordingly, secondary service 
connection for a neck disability is not warranted.

The Board also finds that the evidence of record does not 
support a finding of direct service connection for a neck 
disability.  As noted above, there is a current diagnosis of 
cervical spine arthritis.  Degmetich v, 104 F.3d at 1333.  
But the arthritis did not manifest within one year of service 
discharge.  38 C.F.R. § 3.307, 3.309.  In addition, there is 
no inservice incurrence of a neck complaint, injury, 
treatment, or diagnosis.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, the 
evidence of record does not otherwise demonstrate that the 
veteran's degenerative joint disease is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service 


disease or injury and the current disability).  Cervical 
spine degenerative joint disease was not diagnosed until 
2003, almost 40 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, direct service connection for a neck 
disability is not warranted.

Left shoulder disability

The veteran's service medical records were negative for any 
left shoulder complaints, treatments, or diagnoses.  In a May 
2003 letter, a private chiropractor noted that the veteran 
had arthritis of the left upper extremity with restriction in 
both motion and strength.  In a June 2003 VA medical record, 
the veteran complained of constant tingling pain and numbness 
in his left shoulder, which had started 4 months earlier.  In 
a June 2003 private medical record, a physician recommended 
neck magnetic resonance imaging to evaluate symptoms of left 
arm numbness.  

The Board finds that the evidence of record does not support 
a finding of secondary or direct service connection.  There 
is a diagnosis of left shoulder arthritis.  Degmetich v, 104 
F.3d at 1333.  But the evidence of record does not 
demonstrate that the veteran's disability was caused or 
aggravated by a service-connected lumbosacral strain.  Allen, 
7 Vet. App. at 448.  In addition, the arthritis did not 
manifest within one year of service discharge.  38 C.F.R. 
§ 3.307, 3.309.  There is no inservice incurrence of a left 
shoulder complaint, injury, treatment, or diagnosis.  
Hickson, 12 Vet. App. at 253.  Moreover, the other evidence 
of record does indicate that any left shoulder disability is 
related to active service.  Hickson, 12 Vet. App. at 253.  
Left shoulder arthritis was not diagnosed until 2003, almost 
40 years after service discharge.  Mense, 1 Vet. App. at 356.  
Accordingly, service connection for a left shoulder 
disability is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a neck disability, to include as 
secondary to a service-connected lumbosacral strain, is 
denied.

Service connection for a left shoulder disability, to include 
as secondary to a service-connected lumbosacral strain, is 
denied.


REMAND

The Board finds that the veteran's claim for entitlement to 
an increased evaluation for a service-connected lumbosacral 
strain must be remanded.  Under the Veterans Claims 
Assistance Act of 2000, VA has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The duty to assist includes a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  With respect to disabilities of a 
joint, an examination must address the presence of additional 
functional loss due to weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
August 2003 VA examination did not do so, even though the 
veteran reported flare-ups of his lumbar spine disability.  
Accordingly, a new examination must be provided.

Accordingly, the appeal is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of the veteran's service-
connected lumbosacral strain.  The 
orthopedic examiner must conduct range of 
motion studies on the lumbosacral spine, 
to specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must note if there is ankylosis 
of the entire thoracolumbar spine, or 
whether the entire spine is fixed in 
flexion or extension.  The examiner must 
first record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  If there is clinical evidence of 
pain on motion, the orthopedic examiner 
must indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
must render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence or 
absence of muscle atrophy and/or the 
presence or absence of changes in the skin 
indicative of disuse due to the 
service-connected lumbosacral strain.  The 
examiner must also provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by the objective evidence of 
lumbosacral pathology.  The examiner must 
also provide an opinion on whether there 
are any neurological manifestations caused 
only by the veteran's lumbosacral 


strain.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


